Citation Nr: 1812414	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-41 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2014.  This matter was originally on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2017, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required for the claim on appeal for service connection.  Although the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

Initially, the Board notes that the record indicates that the Veteran did not receiving her correspondence from VA for quite some time.  The record indicates that she called VA in February 2012 requesting a change of address from New York to California.  Her file was transferred to the RO in Los Angeles in April 2012; yet that RO sent the July 2013 letter regarding certification of her appeal to the Board to the New York address.  Her file was transferred to the Board in July 2013; and the Board's letter dated in August 2013 advising her that her appeal had been docketed was also sent to the New York address; this correspondence was returned as undeliverable.  In June 2014, the Board remanded the case for additional development; the Board's remand was sent to the New York address, and was returned as undeliverable.  That same month, the Appeals Management Center sent a letter to the Veteran asking for any information regarding her 2000 hospitalization and requesting that she complete and return the authorization to enable VA to obtain treatment information.  In October 2014, the Appeals Management Center mailed the Supplemental Statement of the Case to the New York address which was returned as undeliverable.  

In August 2015, the Veteran reported a change of address in California.  From that point on, it appears that the change of address was accomplished, and all correspondence from VA from that date was sent to the correct address.  Thus, as the case is being remanded for additional development, the Veteran should be provided all of the correspondence that was sent to the New York address on or after February 2012 and was returned as undeliverable.  

The Veteran seeks service connection for an acquired psychiatric disability.  The Board notes that the Veteran has provided very little information regarding what she feels happened in service that resulted in such disability.  In August 2008, the Veteran stated, 

I have been a victim of the Army and the Federal government since I joined.  I have been "bugged", surveilled, monitored, and tracked since my military days and thus my life has been "taken over", invaded upon by everyone and anyone who has chosen to do so and evidence after evidence exist that that is the case.  Its inception was in the military.  I did not realize it until 1996 or so but kept on moving and trying to live a normal life, trying is the key word.  I cannot any longer currently work as before because the crime against me has taken its toll and it has only gotten bigger and bigger as it seems the whole nation wants in or this gov[ernmen]t exploitation that began with the Army.  It began in the Army eavesdropping on my life and it has continued anywhere I go or else I would not be living the life I am living every step is ridden with crime from the top (gov[ernmen]t) to the bottom street scum.  I have evidence.  ...  I innocently went about my life until it all hit the fan and since I've exposed it to the gov[ernmen]t (Federal - FBI, CIA, NSA) nothing has been done.  This country speaks to me in code and are so criminal-minded as to do it using anything they can, colors, numbers, letters, names, looks anything and exploit it.  If I did not have the evidence to support all of this I could be considered nuts but since I have presented evidence and am not the only one who['s] aware of this crime I am very secure in what I am saying.

On her VA Form 9 received by VA in October 2010, the Veteran stated, 

I have been exploited by the U.S. Gov[ernmen]t and when I was in the military it was going on.  It was going on while I was in the military 6 years, and continued to follow me after until the whole national got involved in violating me so yes my problems now are military incurred.  I just found out late so I could not have included it in the end of service physical or prior medical visits.  Medical opinions were not sought nor FBI records.  

Although the file contains the Veteran's service treatment records, that it would be helpful if the record included the Veteran's service personnel records.  As such, the case will be remanded to associate any service personnel records with the file.

On her application for compensation filed in July 2008, she indicated that she was claiming emotional distress, chronic stress, and physical distress which began in 1998.  The Veteran indicated treatment at the VA hospital in New York in 1998 and by Social Security Administration (SSA) in 2008, and at the 45th Street Mental Health Clinic in West Palm Beach, Florida in August 2000. 

There appear to be three mental health facilities on 45th Street in West Palm Beach, Jerome Golden Center, West Palm Behavioral Health, and Institute for Mental Health at St. Mary's Medical Center.  The Veteran should be requested to complete and return a VA authorization form for the mental health facility at which she was hospitalized in 2000.         

Accordingly, the case is REMANDED for the following action:

1.  All VA correspondence from February 2012 to July 2015 that was returned as undeliverable should be resent to the Veteran at her current address.    

2.  The Veteran should be requested to identify whether the 45th Street Mental Health Clinic in West Palm Beach, Florida where she was hospitalized in 2000 was the Jerome Golden Center, the West Palm Behavioral Health, the Institute for Mental Health at St. Mary's Medical Center, or another facility not listed here.  The Veteran should also be requested to indicate if she has received any other VA or non-VA medical treatment for her psychiatric disorders that is not evidenced by the current record.  She should also be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran's service personnel records should be associated with the file.

4.  After any other development deemed necessary, to include a psychiatric examination if indicated, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




